Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 1 of 12 PageID #: 682




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:     2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:        Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge:   Kathleen Kay
  al.,

                                 Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.


  INTERVENOR-DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO INTERVENE
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 2 of 12 PageID #: 683




        Conservation Groups have met all the requirements for intervention as a matter of right

 and, alternatively, for permissive intervention. Plaintiff States do not contest that Conservation

 Groups’ Motion is timely or that the Groups and their members have legally cognizable interests

 that will be impaired if the States prevail. The States’ only objection is their erroneous assertion

 that Federal Defendants adequately represent Conservation Groups’ interests. But Conservation

 Groups have shown that they and Federal Defendants do not share the same ultimate objectives

 and that their interests diverge in ways germane to this litigation. Either showing establishes

 representation may be inadequate. The States’ objection to permissive intervention is equally

 baseless. “Given the broad policy favoring intervention in [Fifth Circuit] precedent,” the Court

 should grant Conservation Groups’ Motion. Wal-Mart Stores, Inc. v. Tex. Alcoholic Beverage

 Comm’n, 834 F.3d 562, 569 (5th Cir. 2016).

 I.     Conservation Groups’ Interests May Not Be Adequately Represented by Federal
        Defendants.

        The Fifth Circuit has repeatedly reaffirmed that an intervenor’s burden to show

 representation may be inadequate is “minimal.” E.g., Wal-Mart, 834 F.3d at 569; Brumfield v.

 Dodd, 749 F.3d 339, 345 (5th Cir. 2014). 1 Conservation Groups have met that burden. See Mem.

 Support Mot. Intervene 16–23, R. Doc. 73-1 [hereinafter Mem.]. Contrary to the States’

 assertion, no presumption of adequate representation applies here because Conservation Groups

 have different ultimate objectives from Federal Defendants. Id. at 17–18. Even if the ultimate-

 objective presumption applies, Conservation Groups overcome it because the parties’ interests

 diverge in ways that are germane to this case. Id. at 18–23. The States’ arguments to the contrary



 1
  Both of these cases involve many of the same issues as in this case and were cited throughout
 Conservation Groups’ opening brief, so it is notable that the States made no attempt to
 distinguish, address, or even cite this Fifth Circuit precedent in their opposition.
                                                   1
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 3 of 12 PageID #: 684




 misrepresent the ultimate objectives and interests in this case, and attempt to construct an

 inappropriately higher burden for Conservation Groups to show that representation will be

 inadequate. Cf. Brumfield, 749 F.3d at 345 (“The movant need not show that the representation

 by existing parties will be, for certain, inadequate.”).

         A.      No Presumption of Adequate Representation Applies Because Conservation
                 Groups and Federal Defendants Do Not Share the Same Ultimate Objectives.

         Conservation Groups and Federal Defendants have different ultimate objectives in this

 case, so no presumption of adequate representation applies. The States’ argument to the contrary

 is premised on their assertion that Conservation Groups’ true ultimate objective is something

 other than what the Groups say it is. Pl. States’ Opp’n 4–5, R. Doc. 96 [hereinafter Opp’n]

 (“[W]hen forced to reveal their ‘ultimate’ objective in this suit, it is clear that theirs is the same

 as the Federal Defendants.”). But see Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015)

 (“For the purposes of deciding the motion to intervene, we accept the [movants’] factual

 allegations as true.”). They ignore that the Fifth Circuit has found that ultimate objectives are

 unlikely to be shared in similar situations. Brumfield, 749 F.3d at 346 (“[I]t is not evident that the

 ultimate-objective presumption of adequate representation even applies because the state has

 more extensive interests to balance than do the parents.”). Conservation Groups’ ultimate

 objectives are focused on a more comprehensive leasing pause and, for some Groups, a

 permanent end to leasing, neither of which is shared by Federal Defendants. Mem. 17–18. The

 States make two flawed arguments for why these are not Conservation Groups’ “true” objectives.

         First, the States wrongly assert that Conservation Groups cannot have more than one

 ultimate objective. Opp’n 4. It is not clear why that matters to whether they share the same

 ultimate objective as Federal Defendants. In any event, none of the cases cited by the States

 support their proposition. That some cases speak to “ultimate objective” in the singular simply
                                                    2
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 4 of 12 PageID #: 685




 reflects the unremarkable fact that when there is just one ultimate objective at issue, parties share

 that same ultimate objective, triggering the presumption. E.g., Texas, 805 F.3d at 661; Kneeland

 v. Nat’l Collegiate Athletic Ass’n, 806 F.2d 1285, 1288 (5th Cir. 1987). Conversely, the Fifth

 Circuit has explained that “[t]he lack of unity in all objectives”—plural—shows representation

 may be inadequate. Brumfield, 749 F.3d at 346. Even if it were true that “a party can only have

 one ‘ultimate’ objective,” Opp’n 4, there are nine different parties in the cohort of Conservation

 Groups. There is nothing about identifying that certain Conservation Groups have different

 ultimate objectives related to the States’ arguments that conflicts with governing law.

        Second, the States claim Conservation Groups’ stated objectives are irrelevant because

 they are outside the scope of this lawsuit. Id. at 4–5. Again, none of the cases cited by the States

 hold or even suggest that the “‘ultimate objective’ must be specific to this lawsuit.” Id. at 4. They

 merely show that an ultimate objective that is specific to a given lawsuit is relevant to this

 inquiry. If it were true that the litigation objective—i.e., to defeat a plaintiff’s requested relief—

 were the only relevant objective, then the presumption would apply in every case where a party

 sought to intervene as a defendant. But it does not. So courts must look to the intervenor’s

 ultimate objective(s), which may not be the same as its litigation objective. Contra Opp’n 3

 (focusing on Conservation Groups’ purported litigation objective to defend the Executive Order).

        Even if the States were correct that objectives must be specific to a lawsuit, Conservation

 Groups’ ultimate objectives are relevant to the scope of this lawsuit. See Mem. 15–16

 (describing how disposition of suit could impede Conservation Groups’ ultimate objectives).

 While Conservation Groups reject the States’ legal theories, the purported objectives the States

 claim are irrelevant actually fit within the case they have filed. The States assert that questions

 about a permanent ban on new leasing are beyond the scope of this suit, Opp’n 5, while

                                                    3
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 5 of 12 PageID #: 686




 simultaneously arguing this case is about a “Biden Ban” for which the “only discernable

 rationale is to follow through on campaign promises to kill domestic energy production,” Mot.

 Prelim. Inj. 8, R. Doc. 3-1. The States also complain that Conservation Groups’ “ambitious goal

 of halting the issuance of new drilling permits is simply outside the scope of anything that could

 result from this lawsuit.” Opp’n 5. That is not one of Conservation Groups’ stated ultimate

 objectives, nor does the Executive Order affect permitting. But the States themselves are trying

 to bring permitting into the scope of this case. See Compl. ¶¶ 68–69 & n.4, 72 & n.5, R. Doc. 1

 (challenging Executive Order as “comprehensively suspend[ing] BOEM and BLM’s authority to

 take any action regarding the oil and gas leasing and permitting process” (emphasis added) and

 asserting States will take discovery on permitting issue). Based on the States’ framing of their

 own case, Conservation Groups’ ultimate objectives are well within the scope of this litigation.

         The Court should decline the States’ invitation to disregard Conservation Groups’ stated

 objectives and create novel rules for the ultimate-objective presumption that are inconsistent with

 Fifth Circuit caselaw. Conservation Groups have properly asserted different ultimate objectives

 than Federal Defendants. That is sufficient to avoid a presumption of adequate representation.

         B.      Conservation Groups Overcome Any Presumption Because Their Interests
                 Diverge from Federal Defendants’ in a Manner Germane to the Case.

         Even if the ultimate-objective presumption applies, however, Conservation Groups have

 overcome it. An intervenor “show[s] adversity of interest” to overcome the presumption if it

 “demonstrate[s] that its interests diverge from the putative representative’s interests in a manner

 germane to the case.” Texas, 805 F.3d at 662. This standard is met when an intervenor

 “specif[ies] the particular way in which [its] interests diverge from the Government’s” and

 “identif[ies] the particular way in which these divergent interests . . . impact[] the litigation.” Id.

 at 662–63. Conservation Groups have made both showings.
                                                    4
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 6 of 12 PageID #: 687




                1.      Conservation Groups’ Interests Diverge from Federal Defendants’.

        Conservation Groups have specified multiple ways in which their interests diverge from

 Federal Defendants’. Mem. 18–20. In particular, Federal Defendants’ obligations under the

 Outer Continental Shelf Lands Act (OCSLA), Mineral Leasing Act (MLA), and Federal Land

 Policy and Management Act (FLPMA) require them to balance multiple interests related to the

 subject of this litigation, whereas Conservation Groups’ interests are more narrowly focused on

 abating the climate crisis and protecting wildlife, water and air quality, public health, and

 cultural resources. Id. The Fifth Circuit has routinely held that such differences in the scope of

 interests between a private litigant and the government show inadequacy of representation. E.g.,

 Wal-Mart, 834 F.3d at 569 & n.9; Texas, 805 F.3d at 663; Brumfield, 749 F.3d at 346; John Doe

 No. 1 v. Glickman, 256 F.3d 371, 381 (5th Cir. 2001); Sierra Club v. Glickman, 82 F.3d 106, 110

 (5th Cir. 1996); Sierra Club v. Espy, 18 F.3d 1202, 1208 (5th Cir. 1994); see also Trbovich v.

 United Mine Workers of Am., 404 U.S. 528, 539 (1972) (“[T]he Secretary has an obligation to

 protect the vital public interest in assuring free and democratic union elections that transcends

 the narrower interest of the complaining union member.”). 2 In fact, the States, concede that

 Conservation Groups have shown Federal Defendants’ interests “do not completely overlap with

 the interests of the nine groups seeking to intervene in this case.” Opp’n 7. That is all that is

 required to show divergence.



 2
   The States claim Trbovich is irrelevant due to the “posture of the case.” Opp’n 6. But that does
 not affect the opinion’s general “principle that the government cannot adequately represent a
 specialized set of interests,” Mem. 20 (emphasis added), as recognized by Fifth Circuit cases
 citing Trbovich, e.g., Wal-Mart, 834 F.3d at 569 n.9; Texas, 805 F.3d at 663. Insofar as the States
 suggest the Fifth Circuit’s “presumption of adequacy” abrogates Trbovich, Opp’n 6, a court of
 appeals does not have “license to disregard or overrule that precedent,” Nat’l Coal. for Men v.
 Selective Serv. Sys., 969 F.3d 546, 549–50 (5th Cir. 2020). So the presumption must be applied
 consistent with the Trbovich principle, as in Wal-Mart, Texas, and other cases.
                                                   5
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 7 of 12 PageID #: 688




        The States nonetheless assert that this divergence is somehow “immaterial” to this case.

 Id. Yet the States themselves frame their claims around Interior’s duty to balance and account for

 multiple, disparate interests and needs in administering the leasing programs. See, e.g., R. Doc. 1

 ¶¶ 44, 46–47, 53 (asserting Interior must “take into account economic, social, and environmental

 values in making its leasing decisions”), 63, 76, 79; R. Doc. 3-1, at 1 (asserting “each interest fell

 silent victim to the President’s insistence that he knows better”), 11–12 (stating OCLSA

 “require[es] the Secretary to take [states’] input”), 15–17 (arguing rescission of Lease Sale 257

 Record of Decision failed to properly balance interests). The divergence between Federal

 Defendants’ interests in balancing multiple considerations and Conservation Groups’ more

 focused interests is directly implicated by the States’ case. There is nothing “purely speculative”

 about that divergence when the States’ own filings raise the interest balancing issue. Contra

 Opp’n 7–8 (citing Golden Nugget Lake Charles, LLC v. W.G. Yates & Sons Constr. Co., No. 15-

 CV-2751, 2016 WL 8200623, at *2 (W.D. La. May 16, 2016)).

        The States attempt to detract from this clear divergence by conflating a purported

 litigation objective in this case (“defending an Executive Order”) with Conservation Groups’

 interests in this case. Id. at 6. A shared objective does not mean shared interests for the purposes

 of a case, otherwise the ultimate-objective presumption could never be overcome. Cf. Heaton v.

 Monogram Credit Card Bank of Ga., 297 F.3d 416, 425 (5th Cir. 2002) (finding district court

 erred in finding adequate representation based on “agree[ment] on the merits of the substantive

 issues to be litigated”). 3 Rather, different fundamental interests may mean the parties make

 different arguments to defend a case, approach discovery differently, or have different appetites


 3
   By way of analogy, it would mean the States would be barred from intervening in support of an
 industry challenge to the Executive Order and vice versa because, according to the States, they
 would have the same “interest” in overturning the Order.
                                                   6
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 8 of 12 PageID #: 689




 for settlement, to name a few examples. See Mem. 18 (citing cases). Thus, the Fifth Circuit asks

 intervenors to also identify how the divergent interests may affect the case, notwithstanding a

 shared ultimate objective.

                2.      The Divergent Interests May Impact the Litigation.

        Conservation Groups explained that this “divergence of interests could manifest itself in

 this litigation either procedurally or in the substantive arguments” to satisfy this second prong,

 Mem. 22; see Texas, 805 F.3d at 663, not as some sort of “recogni[tion] [of] weaknesses in their

 position,” Opp’n 6. That divergence is germane to the litigation, which concerns Interior’s scope

 of authority and discretion to make fossil fuel leasing decisions. The recent history of conflicts

 between Conservation Groups and Interior about the proper exercise of this authority highlights

 that the parties are unlikely to completely agree on how to approach the issues in this case. See

 Mem. 20–22. Conservation Groups also identified “particular way[s]” in which the differences

 might manifest in this case. Id. at 22. For example, they may make different arguments about the

 processes required by OCSLA, the MLA, or FLPMA, or the weight to be given to different

 factors under the statutes. Conservation Groups also may make different arguments about the

 scope of discretion to forego leasing, considering the ultimate objective of some Groups to end

 all new leasing. And given Conservation Groups’ advocacy, they may make different arguments

 than Federal Defendants regarding the States’ Administrative Procedure Act claims. Identifying

 potentially differing arguments is sufficient to show the divergence is germane to this case. Wal-

 Mart, 834 F.3d at 569; Brumfield, 749 F.3d at 346.

        The States characterize Conservation Groups’ identification of how divergent interests

 might manifest as “speculation.” Opp’n 6–7. But see id. at 9 (claiming in opposing permissive

 intervention that Conservation Groups “will likely” make different arguments). But the Fifth


                                                  7
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 9 of 12 PageID #: 690




 Circuit does not require certainty for this prong. As the Fifth Circuit explained in Brumfield, “We

 cannot say for sure that the state’s more extensive interests will in fact result in inadequate

 representation, but surely they might, which is all that the rule requires.” 749 F.3d at 346.

 Likewise, in Heaton, the court explained, “That the [intervenor] FDIC’s interests and [defendant]

 Monogram’s may diverge in the future, even though, at this moment, they appear to share

 common ground, is enough to meet the FDIC’s burden on this issue.” 297 F.3d at 425; see also

 Sierra Club v. Glickman, 82 F.3d at 110 (similar). The States’ assertion that “the Fifth Circuit

 has never relied on” assertions like those made by Conservation Groups is therefore plainly false.

 Opp’n 7. Indeed, it would make little sense to require an intervenor to predict with greater

 certainty how the divergence of interests may manifest, given that “intervention necessarily

 occurs before the litigation has been resolved” or any merits briefing has occurred. Wal-Mart,

 834 F.3d at 569; see also Mem. 22 & n.13. In any event, Conservation Groups have shown it is

 not speculative that they will make different arguments than Federal Defendants.

        The cases cited by the States do not support their theory that more certainty is required.

 Veasey v. Perry is inapposite in this context because the quoted language was about whether

 interests diverged rather than whether any divergence might manifest in litigation. 577 F. App’x

 261, 262 (5th Cir. 2014). If anything, Veasey supports Conservation Groups’ argument because

 the court acknowledged that raising different arguments is sufficient to show inadequate

 representation. Id. at 263 (citing Brumfield, 749 F.3d at 346). The States’ identification of cases

 finding that more pronounced differences in positions can demonstrate inadequate representation

 is similarly unhelpful. Opp’n 7 (citing Entergy Gulf States La., L.L.C. v. EPA, 817 F.3d 198, 204

 (5th Cir. 2016); Texas, 805 F.3d at 663). Just because such differences were found sufficient in

 those cases does show how much certainty is necessary.

                                                   8
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 10 of 12 PageID #: 691




         The States also cite several cases for the unremarkable principle that intervention as of

  right is denied if there is no showing that representation may be inadequate. Id. at 8 (citing

  Kneeland, 806 F.2d at 1288 and others). Those cases do not suggest Conservation Groups have

  failed to make that showing here. Neither of the other two cases cited by the States involved

  “similar circumstances” as here, so they are inapposite. Id. (citing Andrews v. City of Monroe,

  314 F.R.D. 422, 428 (W.D. La. 2016) (finding adequate representation because the intervenors’

  declarants were members of the school board that was already a defendant in the case); G & H

  Dev., LLC v. Penwell, No. 13-CV-0272, 2014 WL 12663199, at *3 (W.D. La. Sept. 4, 2014)

  (finding intervenor identified no meaningful way in which its interest in enforcing zoning

  regulations was different than the government defendants’ interest in enforcement)). In fact, the

  Fifth Circuit regularly grants intervention to groups seeking to defend federal agency actions.

  E.g., Texas, 805 F.3d 653; Espy, 18 F.3d at 1203; Sierra Club v. Glickman, 82 F.3d 106.

         Conservation Groups have different ultimate objectives and interests from Federal

  Defendants related to the scope of Interior’s leasing authority and discretion being challenged in

  this case. This “lack of unity in all objectives, combined with real and legitimate additional or

  contrary arguments, is sufficient to demonstrate that the representation may be inadequate, so

  this requirement of Rule 24(a) is met.” Texas, 805 F.3d at 663; Brumfield, 749 F.3d at 346.

  II.    Alternatively, the Court Should Permit Permissive Intervention.

         Alternatively, this Court should exercise its broad discretion to grant permissive

  intervention because Conservation Groups’ “intervention request is timely, the intervenor’s

  ‘claim or defense and the main action have a question of law or fact in common,’ and granting

  intervention will not unduly delay or prejudice the original parties in the case.” United States v.

  City of New Orleans, 540 F. App’x 380, 381 (5th Cir. 2013) (quoting Fed. R. Civ. P. 24(b)(2)).


                                                   9
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 11 of 12 PageID #: 692




  The States do not contest that Conservation Groups satisfy at least the first two factors.

          The States point to Conservation Groups’ efforts to meet the intervention standards as

  proof that they will disrupt this litigation by injecting inappropriately new arguments and

  perspectives in other briefing. Opp’n at 8–9. But in the very next paragraph, the States contradict

  themselves and assert that Conservation Groups would merely duplicate Federal Defendants’

  briefing. Id. at 9. The States cannot have it both ways: Conservation Groups’ interests cannot be

  both too different so as to lead to differing arguments and adequately represented so as to lead to

  duplicative arguments. Conservation Groups’ participation will instead involve a middle ground

  of contributing distinct but relevant legal and factual arguments. See p. 7, supra.

          There is similarly no merit to the States’ conjecture that Conservation Groups’

  participation will interfere with current proceedings. The States do not contest that the Motion to

  Intervene is timely, and Conservation Groups promptly filed their Motion to avoid disruption of

  the preliminary injunction briefing schedule set by the Court. See Mem. 2; R. Doc. 85 (setting

  expeditious schedule for intervention briefing). “Intervention should generally be allowed where

  no one would be hurt and greater justice could be attained,” as here. Hanover Ins. Co. v. Superior

  Labor Servs., Inc., 179 F. Supp. 3d 656, 669 (E.D. La. 2016) (citing Ross v. Marshall, 426 F.3d

  745, 753 (5th Cir.2005)). The suggestion that Conservation Groups may participate as amicus

  curiae is, as one court stated, “no substitute for the right to intervene as a party in the action.”

  Coal. of Ariz./N.M. Ctys. for Stable Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 844 (10th

  Cir. 1996). Amici cannot participate as parties in hearings, file motions, object to settlements,

  raise defenses, or appeal adverse decisions. In short, Conservation Groups cannot adequately

  protect their concrete interests that may be impaired by this case by participating as amici.

          For the above reasons, the Court should grant Conservation Groups’ intervention.

                                                    10
Case 2:21-cv-00778-TAD-KK Document 107 Filed 05/06/21 Page 12 of 12 PageID #: 693




         Respectfully submitted this 6th day of May, 2021.

    /s/ Corinne Van Dalen                             /s/ Joel Waltzer
   Corinne Van Dalen (LA Bar # 21175)                Joel Waltzer (LA Bar #19268)
   Earthjustice                                      Waltzer, Wiygul, and Garside
   900 Camp Street, Unit 303                         3201 General De Gaulle Dr., Ste. 200
   New Orleans, LA 701                               New Orleans LA, 70114
   T: 415-283-2335 F: 415-217-2040                   T: 504-340-6300 F: 504-340-6330
   cvandalen@earthjustice.org                        joel@wwglaw.com

    /s/ Christopher Eaton                             /s/ Robert Wiygul
   Christopher Eaton (pro hac vice)                  Robert Wiygul (LA Bar #17411)
   Shana E. Emile (pro hac vice)                     Waltzer, Wiygul, and Garside
   Earthjustice                                      1011 Iberville Dr.
   810 Third Avenue, Suite 610                       Ocean Springs, MS 39564
   Seattle, WA 98104                                 T: 228-872-1125 F: 228-872-1128
   T: 206-343-7340 F: 415-217-2040                   robert@wwglaw.com
   ceaton@earthjustice.org
   semile@earthjustice.org                           s/ Brad Sewell
                                                     Brad Sewell (pro hac vice)
    /s/ Thomas R. Delehanty                          Irene Gutierrez (pro hac vice)
   Thomas R. Delehanty (pro hac vice)                Natural Resources Defense Council
   Michael S. Freeman (pro hac vice)                 40 W. 20th St., 11th Fl.
   Earthjustice                                      New York, NY 10011
   633 17th St., Suite 1600                          T: 212-727-2700
   Denver, CO 80202                                  bsewell@nrdc.org
   T: 303-623-9466 F: 720-550-5757                   igutierrez@nrdc.org
   tdelahanty@earthjustice.org
   mfreeman@earthjustice.org                         Counsel for Intervenor-Defendant Natural
                                                     Resources Defense Council
    /s/ Erik Grafe
   Erik Grafe (pro hac vice)
   Earthjustice
   441 W 5th Ave., Suite 301
   Anchorage, AK 99501
   T: 907-277-2500 F: 907-277-1390
   egrafe@earthjustice.org

   Counsel for Intervenor-Defendants Healthy
   Gulf, Center for Biological Diversity, Cook
   Inletkeeper, Defenders of Wildlife, Friends of
   the Earth, Oceana, Sierra Club, and The
   Wilderness Society




                                                    11
